Cased 119%00824-DABB DOcemesh2$3 Fite iva Ragetlofe

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

we x
UNITED STATES OF AMERICA, ‘ index No, 18-cr-00374 (DAB)
Plaintiff, : Mi RDER
Vv.
MICHAEL AVENATTI,
Defendant.
we eee X

The Motion of Thomas Warren, for admission to practice Pro Hac Vice in the above
captioned action is granted.

Applicant has declared that he is a member in good standing of the bars of the states of
California and Ohio; and that his contact information is as follows;

Thomas Warren

Pierce Bainbridge Beck Price & Hecht LLP

355 8. Grand Avenue, 44th Floor

Los Angeles, CA 90071

tel: (213) 262-9333

fax: (213) 279-2008
twarren@piercebainbridge.com

Applicant having requesting admission Pro Hac Vice to appear for all purposes as counsel for

Defendant Michael Avenatti in the above entitled action;

IT HEREBY ORDERED that Applicant is admitted to practice Pro hac Vice in the above
captioned case in the United States District Court for the Southern District of New York. All

attorneys appearing before this Court are subject to the Local Rules of this Court, including the

fea A bats

"DEBORAH A. BATTS n]ag((4
UNITED STATES DISTRICT JUDGE

Rules governing discipline of attorneys.

   

 
